Case 0:20-mj-06603-PMH Document 1 Entered on FLSD Docket 11/19/2020 Page 1 of 4



 A091(R:v.(1!/Q9)CriminalCompliint

                                 U NITED STATES D ISTRICT COURT
                                                         forthc
                                               SouthernDistrictofFlorida

                United StatesofAmerica                           )
                            V.                                   )
              Suzette Samanthia Mcnlsh,                          ) C>eNo.gtl-66gg-yjj-H g y T
                                                                 )
                                                                 )
                        Dnfendqntl
                                 z)

                                                   CRIM INAL COM PLAINT

       1.thecomplainantinthiscase,statethatthefollowing istruetothebestofmy knowledgcand belief.
 Ono?aboutthedatesûf           November18,2020 -           intheconntiesof        Broward                             inthe
     Southern       Districtof         Florida                ,thtdtfendantts)violated:
           CodeSection                                                   O@ nseDescrl
                                                                                    ption
 21U.S.C.j963                                             Conspiracyto Importa Controlled Substance:
 21U.S.C.99524a)                                          Impertationofa Controlled Substance




         Thiscriminalcomplaintisbased on tbesefacts:
 See attachedaffidavit.




         W Continuedontheattachedsheet.

                                                                          RAFAELAMORONTA           0
                                                                                                   9$
                                                                                                    .
                                                                                                    *.
                                                                                                     )a
                                                                                                      'J$W,
                                                                                                          4
                                                                                                          G
                                                                                                          ,!;t,t
                                                                                                               Y
                                                                                                               AW
                                                                                                                GXG
                                                                                       Complainant'
                                                                                                  .
                                                                                                  rsignature

                                                                              RafaelA.Mcronta.SpecialAgent,HSI
                                                                                   -


                                                                                       Prêntednameazdtitle
Attestdto by theapplicantin accordancewiththerequirementsofFed.R.Crim.P.41byTelephone.


                                                                                           Judge'
                                                                                                .
                                                                                                #si
                                                                                                  gnature
City and state:              FortLpuderdaleaFlorid;
                                           -         --                   PatrickM.Hunt United States ManistrateJudne
                                                                                          lbinudnameand////e
Case 0:20-mj-06603-PMH Document 1 Entered on FLSD Docket 11/19/2020 Page 2 of 4



                     A FFIDA VIT IN SU PPO RT O F CR IM INA L C O ND UCT
                                              -




               1,RafaelM oronta,being duly sworn,do hereby depose and state:
                        INTR OD UCTION AND AG ENT BACK G R O UN D

                 am a SpecialAgent(SA) with the Departmentof Homeland Security,Homeland
 Securitylnvestigations(iiHSl'')inFortLauderdale,Florida,andhavebeensoemployedsince201l. As
 aHSlSA,Ihaveparticipated inmultiplenarcoticsinvestigations,arrestandseizuresinvolvingphysical

 and electronic surveillance, execution of search, seizure and arrest w arrants, investigations of

 internationaldrug importationsand also the dism antling ofdom estic drug distribution organizations.

        2.     l have received specialized training in conducting narcotics investigations, including

 studying the techniques used by sm ugglers to bring narcotics into the U nited States.lhave becom e

 fam iliarwith the investigation and enforcem entoffederalnarcotics law s.Based upon thisexperience,l

 have becom e wellversed in the m ethodology utilized in narcotics trafscking operations,the specifsc

 Ianguage used by narcotics trafficking operations,and the unique trafficking patterns em ployed by

 narcoticsorganizations.Iam also fam iliarw ith the variousm ethods generally utilized by traffickersto

 transportnarcotics into the United States from othercountries.

               I subm it this aftsdavit in supportof a crim inalcom plaintcharging Suzette Sam anthia

 M cnish(iiM CNISH'')withConspiracytolmportCocaine,aControlledSubstance,inviolationofTitle
 21,United States Code,Section 963,and lm portation ofCocaine,a Controlled Substance,in violation

 ofTitle21,UnitedStatesCode,952(a).
                                            PR O BA BLE CA USE

        4.     On oraboutN ovem ber 18,2020,atapproxim ately 2:46pm ,M CN ISH arrived atthe Fort

 Lauderdale-l-lollywood InternationalAirport(d$FLL'')on JetBlueFlightl576 from Kingston,Jamaica.
 M CN ISH isa Jam aican citizen w ho arrived into FLL on atouristvisa.
Case 0:20-mj-06603-PMH Document 1 Entered on FLSD Docket 11/19/2020 Page 3 of 4




        5.     Upon herarrivalatFLL,M CN ISH,w ho w astraveling alone,w asselected forinspection

 byU.S.CustomsandBorderProtection(iiCBP'').M CNISH wasaskedbyCBPifthecheckedluggage
 she wascarrying,and its contents,belonged to her.M CN ISH responded,1'Yes.''M CN ISH was further

 asked ifshe had packed the luggage,and itscontents herself.M CN ISH again responded,$1Yes.''

               M CN ISH 'S luggage wasplaced on the x-ray beltforan exam ination. During a physical

 inspection ofthe contents w ithin the luggage,CBP officers discovered abnorm alities within the lining

 ofafew itemsintheluggage,includingablackleather-likebinderandthree(3)purses.
               Upon a furtherinspection ofthe binder,a CBP officernoticed itw asunusually thick and

 had loose stitching.The binderandthreepursesweretaken into the exam ination room atFLL whereupon

 a CBP officercutopen the lining ofthe binderand discovered a vacuum -sealed plastic bag. W ithin the

 vacuum -sealed bag w as a black paper-like m aterialwhich concealed a white pow dery substance.The

 white powdery substance seld-tested positive forthe presence ofcocaine.

        8.     CBP ofGcersthen exam ined the three pursesand discovered sim ilarpackaging and w hite

 powdery substance w ithin the lining.The w hite powdery substance found in thepursesalso feld-tested

 positive forthe presence ofcocaine.
        9.     The totalweightofthe seized cocaine was approxim ately l.41 kilogram s. From your

 Aftsant'strainingand experience,thecocaine seized hasanapproximatestreetvalue ofover$50,000.
        10.    YourA ftsantconducted an interview with M CN ISH in the English language,which was

 recorded.M CNISH wasread herM iranda rightsfrom apreprinted form .M CNISH waived herrights

 and agreed to m ake statem ents regarding the incident.M CN ISH advised that she received the three

 pursesand binderfrom a m an in Jam aica priorto herdepartureto FLL.M CN ISH adm itted thatshe was

 also paid $1,000 incash by the same man in Jamaica forhertravelexpensesfrom Jamaicato FLL and
 shewasto be paid another$4,000 upon a successfuldelivery ofthepursesand binderto alocalhotel.
Case 0:20-mj-06603-PMH Document 1 Entered on FLSD Docket 11/19/2020 Page 4 of 4




 M CN ISH adm itted thatshe neversaw the cocaine,butbased on theam ountshe w asto bepaid,believed

 the pursesand binder likely contained drugs.

               A recordscheck revealed thatM CN ISH hashad num erous internationalbookings in and

 outofthe United States.

               Based on the foregoing facts,your Affiant respectfully subm its that there is probable

 cause to believe thaton or aboutNovem ber 18,2020,in Broward County,in the Southern D istrictof

 Florida,SuzetteSamanthiaMCNISH,didviolateTitle21,UnitedStatesCode,Sections963(Conspiracy
 toImportCocaine,aControlledSubstance)and952(a)(lmportationofCocaine,aControlledSubstance.


 FURTH ER AFFIANT SAYETH NAU G H T.


                                                    RAFAELAMORONTA D
                                                                   Mi
                                                                    ègi
                                                                      t
                                                                      qa
                                                                       oliyTs
                                                                            jgnedbyRAFAELA
                                                                   Date:2020.11.1914:37:19-05'00.
                                                   RA FA EL A .M ORON TA
                                                   SpecialAgent
                                                   Departm entofHom eland Security
                                                   Hom eland Security Investigations

 Attested to by the applicantin accordance w ith
 the requirem ents ofFed.R .Crim .P.4!1by
 Telephone on this 19th Day ofN ovem ber,2020.



 PATRICK M .HUN T
 UN ITED STATES M A G ISTRATE JUDG E
